Name: Commission Regulation (EEC) No 1544/79 of 24 July 1979 on the granting of export refunds for pure-bred breeding bovine animals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 July 1979 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2 ) OJ No L 61 , 5 . 3 . 1977, p. 1 . (&gt;) OJ No L 206, 12 . 8 . 1977, p. 8 . ( «) OJ No L 62, 13 . 3 . 1979 , p. 5 . No L 187/8 Official Journal of the European Communities 25 . 7 . 79 COMMISSION REGULATION (EEC) No 1544/79 of 24 July 1979 on the granting of export refunds for pure-bred breeding bovine animals falling within subheading 01.02 A I of the Common Customs Tariff where they comply with the definition given in Article 1 of Directive 77/504/EEC . Article 2 1 . Where pure-bred breeding animals are re-imported into the Community, then before such animals are entered for free circulation , any export refund granted must be repaid or the necessary measures must be taken by the competent authorities for such sums to be withheld if they have not already been paid . 2 . At the time of customs import formalities in respect of animals falling within subheading 01.02 A I of the Common Customs Tariff the pedigree certifi ­ cate or equivalent document indicating the name and address of the breeder shall be submitted . If the breeder is established within the Community it must , furthermore , be proved that no refund has been granted or that any refund granted has been repaid . Where such proof cannot be provided , the animals shall be considered as having benefited from an export refund equal to the highest import levy appli ­ cable on the day of re-importation into the Commu ­ nity to bovine animals falling within subheading 01.02 A II b) of the Common Customs Tariff . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 425/77 (2 ), and in particular Article 18 (6) thereof, Whereas it is necessary to specify which animals qualify for the export refund applicable to pure-bred breeding bovine animals ; whereas the definition laid down in Article 1 of Council Directive 77/504/EEC of 25 July 1977 on pure-bred breeding animals of the bovine species (3), as amended by Directive 79/268/EEC (4), should be applied to this end ; whereas these provisions in no way affect any stricter national rules regarding the import of pure bred breeding animals ; Whereas pure-bred breeding animals from third coun ­ tries may be imported free of import duties into the Community ; whereas it is necessary to check that such animals have not been previously exported from the Community having benefited from the export refund ; whereas in the case of animals which have benefited from export refunds such sums must be repaid before the animals are re-imported into the Community ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 For the purposes of granting export refunds, bovine animals are considered as pure-bred breeding animals Article 3 This Regulation shall enter into force on 1 August 1979 .